SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-TOPPS COMPANY INC GAMCO ASSET MANAGEMENT INC. 9/18/071,5009.0769 9/18/07316,9009.2182 GABELLI SECURITIES, INC. GABELLI ASSOCIATES LTD 9/18/075,0009.0769 GABELLI ASSOCIATES FUND II 9/18/071,0009.0769 GABELLI ASSOCIATES FUND 9/18/072,5009.0769 GABELLI FUNDS, LLC. GABELLI ABC FUND 9/18/07200,0009.2431 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
